Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 08/25/2022. Applicant's election of Group I in the reply filed on 08/25/2022 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


This application is in condition for allowance except for the presence of claims 11-20 directed to Group II, non-elected without traverse.  Accordingly, Claims 11-20 have been cancelled.

Further, Claim 1 has been amended as follows:

In Claim 1, line 7, “the Cr and SiO2 hard masks” has been changed to “the Cr/SiO2 hard mask”.


Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  

The closest prior arts are Chowdhury et al (US 20190115448 A1) and HUANG et al (US 20210399125 A1). Figures 14  and 15a-g of Chowdhury teach a method of making a semiconductor device which can include obtaining, growing, or forming a N-polar GaN substrate comprising a functional bilayer comprising a barrier layer and a two-dimensional electron gas-containing layer disposed in a first direction relative to the barrier layer, the barrier layer formed without a regrowth step. The method can further include one or more of the following steps: removing a portion of the functional bilayer to form a gate region; depositing a dielectric material in the gate region and atop the two-dimensional electron gas-containing layer in the first direction relative to the two-dimensional electron gas-containing layer; removing two portions of the dielectric material atop the two-dimensional electron gas-containing layer to form source regions; forming source electrodes in ohmic contact with the two-dimensional electron gas-containing layer in the source regions; forming a gate electrode atop the dielectric material in the gate region; and forming a drain disposed in a second direction opposite the first direction relative to the functional bilayer. HUANG also teaches a structure of a device as claimed with different method steps as illustrated in Figures 1-19. 

However, none of the above prior arts alone or in combination with other arts teaches a vertical-channel junction field-effect transistor, comprising: “forming a Cr/SiO2 hard mask on the unintentionally doped GaN layer; patterning a fin by electron beam lithography; improving a regrowth surface with inductively coupled plasma etching; removing hard mask residuals, regrowing a p-GaN layer; and  selectively etching the p-GaN layer” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 1 is allowed.
Claims 2-9 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813